DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 03/05/2021.  
Information Disclosure Statement
No Information Disclosure Statement has been filed.
Amendment
The present Office Action is based upon the original patent application filed on 03/05/2021 as modified by the amendment filed on xxx.
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 21-32, 34-39, 41, and 42 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 

The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention.
While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight.
The closest prior-art (EP 2 626 823 A1 (Abril) and Blackhurst et al. 2014/0114842) teach the features as disclosed in Non-final Rejection (03/09/2020), however, these cited references do not teach and the prior-art does not teach at least the following:
determining, at a second time after associating the information corresponding to the first loyalty card with the logged location, that a second user computing device is located within a specified distance of the logged location using a second positioning system of the second user computing device; in response to determining that the second user computing device is located within the specified distance of the logged location of the first user computing device at the first time of detecting: retrieving information corresponding to a second loyalty card, the second loyalty card being associated with the merchant and the second user computing device; and displaying, by the second user computing device, data describing the second loyalty card. 

Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 03/14/2017, pgs. 8-11), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., Berkheimer, Core Wireless, McRO, Enfish, Bascom, DDR, etc…). 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a system for implementing a health care facility monitoring system.
Claim 1 recites [a] monitoring system for at least one healthcare facility comprising: a memory; and a processor, wherein the memory includes instructions executable by the processor to: generate or identify at least one virtual boundary around at least a portion of the at least one healthcare facility; generate an identifier of a person or a mobile device during a first entry into the at least one virtual boundary; generate timestamp of the first entry and a timestamp of the first exit of the identifier to determine a first occupation period; generate a category of the identifier based on at least one of the occupation period, a frequency of reentries into the at least one virtual boundary, or a time of the day associated with at least one of the timestamps.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-20 recite a system/apparatus and, therefore, are directed to the statutory class of machine. 
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A monitoring system for at least one healthcare facility comprising: 

No additional elements are positively claimed.
a memory; and a processor, wherein the memory includes instructions executable by the processor to:
This limitation includes the step(s) of: a memory; and a processor, wherein the memory includes instructions executable by the processor to. 
But for the memory and processor this limitation is directed to executing instructions for implementing a health care facility monitoring system which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
a memory; and a processor
generate or identify at least one virtual boundary around at least a portion of the at least one healthcare facility;
This limitation includes the step(s) of: generate or identify at least one virtual boundary around at least a portion of the at least one healthcare facility. 
No additional elements are positively claimed.
This limitation is directed to generating a virtual boundary around an object (e.g., a building) in order to implement a health care facility monitoring system which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
No additional elements are positively claimed.
generate an identifier of a person or a mobile device during a first entry into the at least one virtual boundary;
This limitation includes the step(s) of: generate an identifier of a person or a mobile device during a first entry into the at least one virtual boundary. 
But for the mobile device this limitation is directed to generating an identifier for implementing a health care facility monitoring system which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
generate an identifier of a person or a mobile device
generate timestamp of the first entry and a timestamp of the first exit of the identifier to determine a first occupation period;
This limitation includes the step(s) of: generate timestamp of the first entry and a timestamp of the first exit of the identifier to determine a first occupation period. 
No additional elements are positively claimed.
This limitation is directed to generating a timestamp for implementing a health care facility monitoring system which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
No additional elements are positively claimed.
generate a category of the identifier based on at least one of the occupation period, a frequency of reentries into the at least one virtual boundary, or a time of the day associated with at least one of the timestamps.
This limitation includes the step(s) of: generate a category of the identifier based on at least one of the occupation period, a frequency of reentries into the at least one virtual boundary, or a time of the day associated with at least one of the timestamps. 
No additional elements are positively claimed.
This limitation is directed to generating a category for implementing a health care facility monitoring system which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as storing and processing computer instructions) such that they amount to no more than mere instructions to apply the exception using generic computing components. Further, the claimed steps could be performed on a generic computer. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to store and process computer instructions. 
Dependent claims 2-20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims identifying a boundary, generating an identifier, generating a timestamp, and generating a category. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing a health care facility monitoring system. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over: Lucas 2018/0084380; in view of Gupta et al. 2018/0188900.
Claim 1. Lucas 2018/0084380 teaches A monitoring system for at least one healthcare facility (Lucas 2018/0084380 [0048 - hospitals] The information age has enabled global digital mapping. Physical addresses, such as those of restaurants and other businesses registered with a local government agency worldwide, are related in a database to the business type(s) for which the businesses are registered. For example, retailers, pharmacies, hospitals, restaurants and automotive businesses are identifiable as such in digital maps thanks to publically available data and successful search engines. [0101 – pharmacy or hospital] In yet another example, if a consumer enters a pharmacy or hospital to pick up their prescription or receive a medical procedure they may be alerted to any prescriptions or products on recall or any medications with potential counterfeit problems.) comprising: a memory (Lucas 2018/0084380 [0069 - memory] Data memory 210 optionally includes non-removable memory, removable memory, or a combination thereof. The non-removable memory, for example, includes Random-Access Memory (RAM), Read-Only Memory (ROM), flash memory, or a hard drive. The removable memory, for example, includes flash memory cards, memory sticks, or smart cards. In some examples, the display screen may be a touch-sensitive display screen that is operable to receive tactile inputs from the user. These tactile inputs may, for example, include clicking, tapping, pointing, moving, pressing and/or swiping with a finger or a touch-sensitive object like a pen.); and a processor, wherein the memory includes instructions executable by the processor to (Lucas 2018/0084380 [0020 - non-transitory computer-readable medium, comprising instructions stored thereon, that when executed on one or more processors, perform the steps of] Further embodiments of the current disclosure include a non-transitory computer-readable medium, comprising instructions stored thereon, that when executed on one or more processors, perform the steps of: receiving geographic location data and a unique identifier from a network connected device; determining if the geographic location data indicates that the network connected device is within a distance of a certain location, and if so determined, associating the unique identifier of the network connected device with a timestamp and a location identifier, where the location identifier relates to the certain location, where the location identifier relates to one or more classes of sources, and where each class of sources relates to one or more source identifiers; selecting one or more notifications, where each notification indicates an issue associated with a source identifier, where each source identifier of each notification relates to at least one of the one or more source identifiers related to at least one of the classes of sources related the location identifier related to the certain location; and transmitting the selected one or more notifications to the network connected device. The geographic location data comprises GPS coordinates. The instructions stored thereon, when executed on one or more processors, further perform the step of: transmitting location parameters to the network connected mobile device thereby enabling the network connected device to transmit location data based on the location parameters. The instructions stored thereon, when executed on one or more processors, further perform the step of: receiving additional geographic location data and the unique identifier from the network connected device, determining if the additional location data indicates that the network connected device is outside the distance of the certain location, and if so determined, associating the unique identifier of the network connected device with a second timestamp and the location identifier. The instructions stored thereon, when executed on a processor, further perform the step of: calculating a duration, where the duration is a difference between the timestamp and the second timestamp. The timestamp and the second timestamp are provided by the network connected device. The instructions stored thereon, when executed on one or more processors, further perform the steps of: receiving feedback data from a second network connected device, where the second network connected device has a constant location identifier, where the feedback data comprises a source identifier; and withholding transmitting to the network connected device any notifications having an associated source identifier that matches the source identifier from the feedback data and having an associated source identifier that is related to at least one of the classes of sources related to the location identifier that matches the constant location identifier.): generate or identify at least one virtual boundary around at least a portion of the at least one healthcare facility (Lucas 2018/0084380 [0082 - define the virtual boundaries of geo-fenced locations] Applications 113 may include but are not limited to one or more programs configured to facilitate provision of a relevant content delivery service to consumers carrying data processing units 110. In an embodiment, an application 113a may be configured to define the virtual boundaries of geo-fenced locations, for example, in terms of distance from one or more cell phone towers as derived from transmission signal strength or in terms of GPS location on the Earth's surface and may be correlated with a street address. [0117 - obtaining and storing geo-fenced locations] The process of obtaining and storing geo-fenced locations and either transmitting or detaining product notifications based upon their matching a business class of the geo-fenced location is repeated each time the consumer mobile device enters a geo-fenced location. Accumulating geo-fenced location entry timestamps collected over time may be associated with a consumer profile in the product notifications database. The several geo-fenced locations and even the resulting several computed durations may be transmitted to an administrator terminal of one of the geo-fenced locations visited by the consumer at predetermined intervals or upon business administrator request.); generate an identifier of a person or a mobile device during a first entry into the at least one virtual boundary (Lucas 2018/0084380 [0020 - receiving geographic location data and a unique identifier… unique identifier of the network connected device with a timestamp and a location identifier… calculating a duration, where the duration is a difference between the timestamp and the second timestamp] Further embodiments of the current disclosure include a non-transitory computer-readable medium, comprising instructions stored thereon, that when executed on one or more processors, perform the steps of: receiving geographic location data and a unique identifier from a network connected device; determining if the geographic location data indicates that the network connected device is within a distance of a certain location, and if so determined, associating the unique identifier of the network connected device with a timestamp and a location identifier, where the location identifier relates to the certain location, where the location identifier relates to one or more classes of sources, and where each class of sources relates to one or more source identifiers; selecting one or more notifications, where each notification indicates an issue associated with a source identifier, where each source identifier of each notification relates to at least one of the one or more source identifiers related to at least one of the classes of sources related the location identifier related to the certain location; and transmitting the selected one or more notifications to the network connected device. The geographic location data comprises GPS coordinates. The instructions stored thereon, when executed on one or more processors, further perform the step of: transmitting location parameters to the network connected mobile device thereby enabling the network connected device to transmit location data based on the location parameters. The instructions stored thereon, when executed on one or more processors, further perform the step of: receiving additional geographic location data and the unique identifier from the network connected device, determining if the additional location data indicates that the network connected device is outside the distance of the certain location, and if so determined, associating the unique identifier of the network connected device with a second timestamp and the location identifier. The instructions stored thereon, when executed on a processor, further perform the step of: calculating a duration, where the duration is a difference between the timestamp and the second timestamp. The timestamp and the second timestamp are provided by the network connected device. The instructions stored thereon, when executed on one or more processors, further perform the steps of: receiving feedback data from a second network connected device, where the second network connected device has a constant location identifier, where the feedback data comprises a source identifier; and withholding transmitting to the network connected device any notifications having an associated source identifier that matches the source identifier from the feedback data and having an associated source identifier that is related to at least one of the classes of sources related to the location identifier that matches the constant location identifier. [0046 - mobile device enters a geo-fenced area] In order to watch out for consumers, the presently disclosed methods employ the presently disclosed systems to organize data already currently publically available through government agencies such as manufacturer recalls, health safety notices, travel alerts, etc. These data are then delivered to a mobile device when the mobile device enters a geo-fenced area correlated to the recall, notice or alert through the present systems and one or more business registries, such as government business registries. Because the information necessary to alert consumers is already in the public domain, no permission from manufacturers or business owners is needed. Organized data is simply being delivered to consumer users who have registered to benefit from a relevant content delivery service. [0057 - the determination of entry into or exit from a particular geographic location is determined by a remote location system. The GPS enabled mobile device periodically obtains its current geographic position and associates that position with a timestamp… return data to the mobile device indicating such exit or entry] In yet other embodiments, the determination of entry into or exit from a particular geographic location is determined by a remote location system. The GPS enabled mobile device periodically obtains its current geographic position and associates that position with a timestamp. The timestamp and geographic position, together a location record, is transmitted to the remote location system. This location record may be transmitted immediately after it is obtained and recorded, or may be stored for some period of time before transmission to a server system, either one record at a time or as a part of multiple location records batched together. The remote location system has data that maps out or otherwise indicates the geographic boundaries of a geo-fenced location. The remote location system determines if a particular geographic record indicates an entry or exit into a geo-fenced location. Upon such a determination, it may return data to the mobile device indicating such exit or entry, or alternatively, act upon this information itself or send appropriate location data, for example, an identifier of the mobile device or user along with the location identifier and timestamp, to another server system. [0091] The scale of the geo-fence may vary. In some embodiments, beacon-emitting hardware may be installed and activated at a position in the geo-fenced location so as to broadcast position coordinates to all listening mobile devices within a pre-defined radius. Mobile devices receive a unique identifier usable to determine proximity of the mobile devices to the beacon-emitting hardware. With this technology, a mobile device can establish itself in the immediate proximity of the beacon hardware (on the order of inches), near to the hardware (on the order of meters), or far from the hardware (more than 10 meters). [0172] As a mobile device 1880 with a unique identification, in this case ID#1, enters a physical boundary 1890 defined by a one or more points or the Euclidian distance between two or more points in Geodetic, Cartesian or Polar coordinates, the location of the mobile device 1880 is transmitted based on a predefined set of parameters which can include time, motion, location, service set identifiers or Universally Unique Identifiers 1865. The location of the mobile device, when sent, is indexed or related to one or more specific location identifiers 1860, which can in some circumstances be a subset of a larger hierarchical set of associated locations (not shown). Likewise, it is nonetheless possible that a particular location of the mobile device may not index against or relate to any specific location identifier. [0179 - transmission of the unique identifier and location identifier occurs at the time of entry into the geo-fenced location] In another permutation of this example, the mobile device transmits its unique identifier and location identifier to the server system upon a determination that it has entered a geo-fenced location; however, the mobile device does not transmit a timestamp. Instead, the server uses its own current timestamp to mark the entry into the geo-fenced location. Such a methodology is appropriate where the transmission of the unique identifier and location identifier occurs at the time of entry into the geo-fenced location or shortly thereafter. In certain embodiments, the transmission should occur within five minutes of entry; in other certain embodiments, the transmission should occur within sixty seconds; in yet other certain embodiments, the transmission should occur within fifteen minutes.); generate timestamp of the first entry and a timestamp of the first exit of the identifier to determine a first occupation period (Lucas 2018/0084380 [0119 - generating an entry timestamp A1. Upon departing geo-fenced establishment 720 along path 725, an exit timestamp B1 is generated and stored. From timestamps A1 and B1, the disclosed systems calculate a duration of the user's stay at establishment] FIG. 7 schematically illustrates an example user path 715, 725, 735 and 745 through a number of geo-fenced business establishments 720, 730 and 740. The user may depart his or her residence and proceed along path 715 and enter establishment 720 generating an entry timestamp A1. Upon departing geo-fenced establishment 720 along path 725, an exit timestamp B1 is generated and stored. From timestamps A1 and B1, the disclosed systems calculate a duration of the user's stay at establishment 720. Continuing, the user enters establishment 730 causing a generation of an entry timestamp A2. After some time, the user departs along path 735 from establishment 730 generating an exit timestamp B2 and enabling calculation of a stay duration at establishment 730. Next, the user arrives at establishment 740 generating an entry timestamp A3. Later, the user departs along path 745 generating an exit timestamp B3 from establishment 740. As such computation of stay duration at establishment 740 is enabled. [0162] FIG. 15 illustrates a flow diagram of an example process for receiving a geo-fenced location and computing a duration of a consumer's stay in accordance with the present service. The process of FIG. 15 proceeds in a manner similar to that of FIG. 6 except where dependent upon actions represented in FIG. 9. At S1510, the mobile device enters the geo-fenced location. At a step S1520, an entry timestamp referencing the geo-fenced location is received from the mobile device. While the mobile device is present within the perimeter of the geo-fenced location, the first protective alert is transmitted at S980 as described above with reference to FIG. 9. At S1130, the mobile device exits the location sometime after receiving the first protective alert. At S1540, a first exit timestamp referencing the geo-fenced location is received from the mobile device. At S1550, a duration is computed from the first entry timestamp and the first exit timestamp and the duration is stored by modifying the consumer profile to reflect the duration. At any time later, the duration may be transmitted to an administrator terminal of that particular geo-fenced location or an administrator terminal of another geo-fenced location registered for the present service.); generate a category of the identifier based on at least one of the occupation period, a frequency of reentries into the at least one virtual boundary, or a time of the day associated with at least one of the timestamps (Lucas 2018/0084380 [0020 - duration] Further embodiments of the current disclosure include a non-transitory computer-readable medium, comprising instructions stored thereon, that when executed on one or more processors, perform the steps of: receiving geographic location data and a unique identifier from a network connected device; determining if the geographic location data indicates that the network connected device is within a distance of a certain location, and if so determined, associating the unique identifier of the network connected device with a timestamp and a location identifier, where the location identifier relates to the certain location, where the location identifier relates to one or more classes of sources, and where each class of sources relates to one or more source identifiers; selecting one or more notifications, where each notification indicates an issue associated with a source identifier, where each source identifier of each notification relates to at least one of the one or more source identifiers related to at least one of the classes of sources related the location identifier related to the certain location; and transmitting the selected one or more notifications to the network connected device. The geographic location data comprises GPS coordinates. The instructions stored thereon, when executed on one or more processors, further perform the step of: transmitting location parameters to the network connected mobile device thereby enabling the network connected device to transmit location data based on the location parameters. The instructions stored thereon, when executed on one or more processors, further perform the step of: receiving additional geographic location data and the unique identifier from the network connected device, determining if the additional location data indicates that the network connected device is outside the distance of the certain location, and if so determined, associating the unique identifier of the network connected device with a second timestamp and the location identifier. The instructions stored thereon, when executed on a processor, further perform the step of: calculating a duration, where the duration is a difference between the timestamp and the second timestamp. The timestamp and the second timestamp are provided by the network connected device. The instructions stored thereon, when executed on one or more processors, further perform the steps of: receiving feedback data from a second network connected device, where the second network connected device has a constant location identifier, where the feedback data comprises a source identifier; and withholding transmitting to the network connected device any notifications having an associated source identifier that matches the source identifier from the feedback data and having an associated source identifier that is related to at least one of the classes of sources related to the location identifier that matches the constant location identifier. [0115] FIG. 6 is a flow diagram of an example process for obtaining a geo-fenced location in accordance with the presently disclosed services. At S610 a mobile device enters a geo-fenced location so that an entry timestamp is received at S620. While present at the geo-fenced location, the consumer mobile device receives one or more product notifications according to the process described with reference to FIG. 5. At S630, the mobile device exits the geo-fenced location and an exit timestamp is received at S640. A duration may then be computed from the entry timestamp and the exit timestamp at S650 and the duration may be stored, for example in product notification database 140.). 
Lucas 2018/0084380 may not expressly disclose the “category of the identifier” feature, however, Gupta et al. 2018/0188900 teaches this feature (Gupta et al. 2018/0188900 [0057 - an entry that includes a timestamp and corresponding settings category identifier] In some examples, historical usage data store 228 may include one or more files, tables, databases, or other data structures that store historical usage information associated with the settings categories. For example, historical usage data store 228 may include a counter for each settings category that indicates how many times a respective settings category has been used. In some examples, historical usage data store 228 includes, for each time a settings category is used, an entry that includes a timestamp and corresponding settings category identifier associated with the settings category that is used. In some examples, the historical usage information includes usage information for a predefined time period (e.g., one week, one month, one year, etc.) and/or usage information for a predefined number of times a settings category was used. For example, the historical usage information may include a timestamp for each time a settings category has been used in the last two months or a timestamp for each of the previous 100 times a settings category has been used.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lucas 2018/0084380 to include the “category of the identifier” features as taught by Gupta et al. 2018/0188900. One of ordinary skill in the art would have been motivated to do so in order to better organize information which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 2. Lucas 2018/0084380 further teaches The system of claim 1, wherein the category of the identifier includes at least one of a patient, a visitor, a service person, and an employee (Lucas 2018/0084380 [0161 - a business identifier which may be an anonymous identifier such as an identifier of the terminal or may be a federal employer identification number] Because all product notifications potentially on offer at a given class of business are transmitted to consumers by default, it may be that some of the products cited in the product notifications have been removed from inventory or were never offered by the local business. FIG. 14 illustrates a flow diagram of an example process for influencing relevant content with feedback from an administrator of a business established at a geo-fenced location in accordance with the present service. At S1410 a registration request is received from a terminal, for example an administrator terminal of the geo-fenced location. The request includes a business identifier which may be an anonymous identifier such as an identifier of the terminal or may be a federal employer identification number. At S1420, a business profile identified by the business identifier is initialized with the first protective alert at product notification database 200. A product removed indication is received from the administrator terminal of the geo-fenced location at S1430. The product removed indication references one or more product notifications of the first alert which identify products not present at the geo-fenced location. In a manner similar to that in which consumer feedback is received, the administrator may simply select for removal one or more product notifications of the protective alert which have been tagged to the business profile. At S1440, the business profile is modified to reflect removal of products identified in the one or more product notifications of the first alert. At S1450, a second protective alert is assembled by removing the one or more product notifications identifying the removed products. At S1460, on a subsequent visit to the geo-fenced location either by the consumer in receipt of the first protective alert or a different consumer, a second entry timestamp referencing the geo-fenced location is received from a mobile device. At S1470, the second protective alert is transmitted to the mobile device.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over: Lucas 2018/0084380; in view of Gupta et al. 2018/0188900; in view of Dervisoglu et al. 2021/0093918.
Claim 3. Lucas 2018/0084380 further teaches The system of claim 2, wherein the frequency of reentries into the at least one virtual boundary includes additional occupation periods (Lucas 2018/0084380 [0029 - process for obtaining a geo-fenced location and computing a duration of a consumer's stay] FIG. 6 illustrates a flow diagram of an example process for obtaining a geo-fenced location and computing a duration of a consumer's stay according to selected embodiments of the current disclosure.).
Lucas 2018/0084380 may not expressly disclose the “reentry” feature, however, Dervisoglu et al. 2021/0093918 teaches this feature (Dervisoglu et al. 2021/0093918 [0065 - device detects a geo-fence re-entry] FIG. 8 illustrates an exemplary method for confirming the end of a hiking activity. At 802, a wearable device detects a geo-fence re-entry as described above in FIG. 3. In response to detecting the geo-fence re-entry, user performance information including steps, heart rate, and speed may be calculated and/or evaluated by the wearable device. At steps 804-808, the wearable device compares user performance information to one or more aspects of a hiking activity profile. The hiking activity profile may be determined by surveying a large volume of datasets including motion data, rotational data, heart rate data, and or hiking speed data collected during known hiking activities. The plurality of datasets used to determine the hiking activity profile may also include performance information calculated during the known hiking activities. In various embodiments, the hiking activity profiles may be specific to a particular user. To generate a user specific hiking activity profile, the hiking activities and or performance information included in the plurality of datasets used to generate the profile may be limited to hiking activities performed by the particular user and or a group of users having one or more characteristics (e.g., weight, BMI, age, gender, fitness level, and the like) in common with the particular user.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lucas 2018/0084380 to include the “reentry” features as taught by Dervisoglu et al. 2021/0093918. One of ordinary skill in the art would have been motivated to do so in order to better organize information which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over: Lucas 2018/0084380; in view of Gupta et al. 2018/0188900; in view of Kain 2020/0210405.
Claim 18. The system of claim 1, Lucas 2018/0084380 may not expressly disclose the following, however, Kain 2020/0210405 teaches wherein the processor is further caused to encrypt the identifier so that the identifier does not include any personal information that could be used to ascertain a personal identity (Kain 2020/0210405 [0153 - protecting identity during storage and processing of data, including the use of homomorphic encryption on encrypted identifiable data, utilized to facilitate anonymous or blinded data queries] de-identifying member data (e.g., contributed data): data that has undergone a process that is used to prevent a person's identity from being connected with information; defined broadly to include any method or approach to protecting identity during storage and processing of data, including the use of homomorphic encryption on encrypted identifiable data, utilized to facilitate anonymous or blinded data queries, communications, etc.). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lucas 2018/0084380 to include the “encryption” features as taught by Kain 2020/0210405. One of ordinary skill in the art would have been motivated to do so in order to protect personally identifiable information which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

No Prior-art Rejection / Potentially Allowable
Claims 4-17, 19, 20 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. These claims are further rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4. The system of claim 3, wherein the timestamps and occupation periods associated with the identifier are saved in the memory and the processor is further caused to generate changes in the category of the identifier associated with the continuing timestamps and occupation periods after then first entry and the first exit.
Claim 5. The system of claim 4, wherein if an occupation period or a period of time between occupation periods is less than a first predetermined threshold it is not used to generate a category or a change in category.
Claim 6. The system of claim 5, wherein if the occupation period or the period of time between occupation periods is less than the first predetermined threshold the processor is further caused to generated a status of the identifier including at least one of the identifier being lost in the at least one medical facility, the identifier leaving for food, the identifier looking for parking, or the identifier traversing the at least one virtual boundary to enter an area outside of the at least one virtual boundary.
Claim 7. The system of claim 6, wherein the at least one virtual boundary includes a plurality of virtual boundaries and the processor is further caused to generate a link between the plurality of virtual boundaries every time an identifier travels between two or more of the virtual boundaries.
Claim 8. The system of claim 7, wherein the processor generates a recommendation based on the link between at least two virtual boundaries for at least one of facility layout or the placement of signs to guide traversal between the at least two virtual boundaries.
Claim 9. The system of claim 8, wherein the recommendation for the placement of signs includes a recommendation in or near a first virtual boundary of the at least two virtual boundaries related to services rendered in a second virtual boundary of the at least two virtual boundaries and the recommendation includes signs for identifiers traveling to the second virtual boundary to avoid the first virtual boundary.
Claim 10. The system of claim 9, wherein the sign is generated digitally on a screen in the medical facility or on the mobile device associated with the identifier.
Claim 11. The system of claim 7, wherein the processor generates an advertisement in a first virtual boundary of the at least two virtual boundaries related to services rendered in a second virtual boundary of the at least two virtual boundaries.
Claim 12. The system of claim 11, wherein the advertisement is generated digitally in response to a time of day associated with the travel between the at least two virtual boundaries or a time stamp of entry of the identifier into one of the plurality of virtual boundaries.
Claim 13. The system of claim 4, wherein the processor generates a plurality of additional identifiers of additional persons or a mobile devices and further generates a category of each of the identifiers based on at least one of the occupation period, a frequency of reentries into the virtual boundary, or a time of the day associated with at least one of the timestamps.
Claim 14. The system of claim 13, wherein the processor generates a quotient of at least two categories of identifiers and further generates a recommendation for a target quotient of the at least two categories of identifiers.
Claim 15. The system of claim 14, wherein the processor generates a notification if a quotient between the at least two categories of identifiers is outside of a predetermined threshold.
Claim 16. The system of claim 4, wherein the processor is further caused to generate a notification of readmission when a predetermined length of time passes between occupation periods.
Claim 17. The system of claim 16, wherein the processor is further caused to generate a recommendation for a target limit of readmissions.
Claim 19. The system of claim 1, wherein the at least one virtual boundary includes a first virtual boundary around at least a portion of a first healthcare facility and a second virtual boundary around at least a portion of a second healthcare facility and the processor generates a plurality of additional identifiers of additional persons or a mobile devices and further generates a category of each of the identifiers based on at least one of the occupation period, a frequency of reentries into the virtual boundary, or a time of the day associated with at least one of the timestamps.
Claim 20. The system of claim 19, wherein the processor is further caused to generate a quotient between the number of identifiers associated with the first medical facility and the number of identifiers associated with the second medical facility.

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gallagher et al. 2019/0043613 [0115] In some embodiments, the device determines one or more actual arrival times at which first user device 100 arrives at a first indicated area 410 and one or more actual departure times at which the first user device 100 departs from the first indicated area 410. For example, the device sets an arrival timestamp when a user device 100 is at a location that corresponds to a geofenced area and sets a departure timestamp when a user device 100 ceases to be at the location that corresponds to the geofenced area. In some embodiments, actual arrival times and/or actual arrival departure times are tracked to determine an amount of time (e.g., during a particular time period) that a user of first device 100 (e.g., a patient receiving post-surgery care and/or a caretaker visiting a patient post-surgery to provide care services) is present at an indicated area.
Bellhy 2020/0252743 [0048] The end user modules 151 also include a location module 155 that facilitates the communication of the end user device 170 with the hardware and software that define the event locations 192. For instance, a geofencing module 156 of the location module 155 may interfaces with the GPS of the end user device 170 and a satellite 196, as depicted in FIG. 5, to allow the system 100 to geolocate the end user device 170 of the end user 178 with the server 110, and specifically the event 182 information stored on the database 180, to know the location of the end user device 170 and associated end user 178, also referred to herein as location data, in relation to the defined geofence of an event location 192. For example, in at least one embodiment, when the end user 178 engages the application program 177 on the end user device 170, the GPS of the end user device 170 will send an electronic signal of its location data to the server 110 through a satellite 196. This electronic signal indicates the position of the associated end user 178. The server 110 or the location module 155 may then compare this end user position data to the event location information for the various events 182 stored on the database 180. If the location data of the end user 178 matches or is within the defined geofence region for a given event 182 (and assuming the other event information also matches, such as date and time), then the end user 178 is considered to be within the event location 192 and the server 110 will send the matching event information to the end user device 170, specifically to the geofencing module 156, to allow the end user 178 to check-in to the event 182. In some embodiments, event check-in occurs automatically once there is a match between end user 178 location information and the event geofence defining the event location 192. This indicates the end user 178 is at the event location 192 and may begin accruing compensation based on the duration of attendance at the event location 192. When the event user 178 is considered to be within the event location 192, the geofencing module 156 creates a timestamp at time t corresponding to the time of check-in.
Lucas 2016/0241997 [0080] FIG. 5 is a flow diagram of an example process for extracting notifications with relevant content. With several product notifications stored in product notification database 140 as described by way of example above, at S505, a geo-fenced location is obtained from a consumer mobile device and stored (at 140). The geo-fenced location may be a region within a virtual boundary defined on a geographic area in accordance with rules programmed into mobile device 110, for example, with installed boundary definition rules 113a (FIG. 3) which may be a part of the aforementioned client application. The virtual boundary may be defined, for example, in terms of distance from one or more cell phone towers as derived from transmission signal strength or in terms of GPS location on the earth's surface and may be correlated with one or more street addresses reflecting one or more buildings or physical facilities. Mobile device 110 receives position information and records a geo-fence entry timestamp when the received position information matches the region bounded by the geo-fence. This entry timestamp along with the geo-fenced location may then be transmitted from mobile device 110 to server 200.
Mills et al. 2013/0159008 [0078] At block 222, a wide variety of information associated with healthcare visits may be received from the portable device 105. In certain embodiments, information may be received while the portable device 105 is located at a patient location 125. In other embodiments, information stored by the portable device 105 at one or more patient locations may be received. Examples of suitable information that may be received include, but are not limited to, patient identification information, location verification information (e.g., GPS coordinates, geo-fence exceptions, information collected from or received from a patient device, etc.), timing information (e.g., time stamps associated with location verification information, etc.), and/or data associated with any number of healthcare services performed during healthcare visits. [0081] Additionally, at block 226, received timing information associated with a healthcare visit may be evaluated. For example, time stamp information associated with one or more sets of location verification information may be identified, such as time stamp information associated with location verification information collected at the start of a healthcare visit, time stamp information associated with location verification information collected at the end of a healthcare visit, and/or time stamp information associated with location verification information collected at any point during the healthcare visit (e.g., GPS coordinates periodically collected throughout the visit, geo-fence data periodically collected throughout the visit, etc.). The timing information may then be compared to expected timing information associated with a patient appointment, and a determination may be made as to whether the timing information corresponds to the expected timing information and/or whether any deviations fall within acceptable parameters and/or thresholds.
Frenz et al. 2016/0313750 [0083] FIG. 9 shows logged parameters associated with several crossing events of a single location. In the example shown, several parameters are shown for each crossing event including an email address of the user, a trigger event, a phone token or ID, a phone time stamp, a phone direction relative to the geo-fence, a timestamp produced by the building automation server (e.g. Server1) indicating when the fence crossing was processed by the building automation server, a timestamp produced by the building automation server (e.g. Server1) indicating when the fence crossing was received by the building automation server, a communication status between the building automation server (e.g. Server1) and a second server (e.g. Server2) that is configured to communicate with the HVAC Controller of the building, and a communication status between the second server (e.g. Server2) and the HVAC Controller of the building. These are just some example parameters that may be displayed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682